ERVEY      SEGURA

                                                      TDCJ      #1763649                                          2015 hPR 30
                                                    RT. 2, BOX 4400                                                         °U
                                          GATESVILLE/                TEXAS       76597                                /


                                                    April 23, 2015                                                   > :' 1 <!'.' A'
FOUATH       CODAT      OF     APPEALS
Clerk       Dan    P.   Crutchfield
3200    Ciden.-i-Reeves             Justice              Center
300    Doloro.-oa        Street
San    Antonio,          Texas       78205

      RE:    227th       JUDICIAL          DISTRICT             COURT
             TRIAL       TRANSCRIPTS
             CAUSE       NO.    2001-CR-9761
             APP    CRT       NO.    04-12-00040-CR


TO    WHOM       THIS    MAY    CONCERN:


             I     an     writing              in        reference          to    obtaining             a    ooMplete         copy

of     my    Trial       Transcripts                in    the    above       numbered             and       styled    cause.

            Therefore,          I    ask       that       you    please          quote      ;ne    the       cost    of   a    full

and    complete          copy       of    the       RECORDER'S             RECORD,          that    will          include      but

not    limited          to;     all        hearings,                 all    Police          reports,          all    evidence

submitted,          all       motions          filed       any        and        all        rulings           on    each,      all

witnesses           listed,              all        forensic           tests           done       and       their    results,

etc...

             Thank        you        in    advance             for    your       attention          to       oy    letter      and

my     request.           I     look           forward           to        your    prompt,         ceaponsa          in   hopes

that        it     will       include          =the      requested          information.                I    ha/e    enclosed

a    SASE    for    your       convenience                in    responding             to    my    request.




                                                                                       Respectfully                Submitted,




                                                                                       Ervey       Segura




C.C.:       FILE
                               C J*




                                         5
                                    -0




   m
      if
  U.)
 o



1/;




                    r




                        i-T «, (^
               (a

                        W ^^


           f